IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COLIN M. BROWN AND VANESSA                 : No. 484 MAL 2018
JAMES-BROWN,                               :
                                           :
                   Petitioners             : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
                                           :
             v.                            :
                                           :
                                           :
LIBERTY MUTUAL FIRE INSURANCE              :
COMPANY,                                   :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.